26 N.Y.2d 723 (1970)
In the Matter of William Krolick, Appellant,
v.
Robert O. Lowery, as Fire Commissioner of the Fire Department of the City of New York, et al., Respondents.
In the Matter of Fred E. Vyse, Appellant,
v.
Robert O. Lowery, as Fire Commissioner of the Fire Department of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued January 8, 1970.
Decided January 22, 1970.
Jay Leo Rothschild and Edward M. Edenbaum for appellants.
J. Lee Rankin, Corporation Counsel (Edmund B. Hennefeld and Stanley Buchsbaum of counsel), for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
In each proceeding: Order affirmed, without costs; no opinion.